Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
As a result of the amendments, the Objection over Claim 25 has been withdrawn. 
Claims 12-25 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 recites the limitation "the at least one rib".  There is insufficient antecedent basis for this limitation in the claim. The term “at least one rib” was previously recited in Claim 1 which has now been deleted. For purpose of examination, the term “at least one rib” will be construed as the newly recited “connecting filter wall”. Appropriate corrections are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 16-19, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2003/0096038) in view of Bianchi (US 2014/0230370), Waline (US 3,345,935), Brattoli (EP 2213438-cited in IDS filed 28 Dec 2017) and Kellner et al. (US 2015/0196861). 
Regarding Claim 12, Cai discloses method for forming a filter-bag for infusion products (infusion packets, ABSTRACT), comprising the steps of: 
providing a continuous strip of thermoformable filter material (filter paper 2 and polymeric fibers such as polyethylene fibers, paragraph 44-45); 
providing a die comprising a head including a cavity including a bottom, and a mouth delimited by an upper flat edge (see top edge of 171, Fig. 11c); 
providing a punch comprising a head shaped to match the cavity of the head of the die (piston 150, see Fig. 11a);
positioning a portion of the continuous strip of thermoformable filter material between the die and the punch (Fig. 11a); 
hot plastic deforming the portion of the continuous strip of thermoformable filter material by moving towards each other the head of the die and the head of the punch to obtain a thermoformed body having a filter bottom (102, Fig. 7)) and filter lateral wall (100), an upper flat edge extending along the chamber being formed by the hot plastic deforming of the continuous strip of thermoformable filter material (92);the upper flat edge comprising an annular surface (see 92 of Fig. 7).dosing a first infusion product into the chamber (Fig. 11d); 
providing a single flat piece of non-thermoformable filter material (top filter paper 101); 

Since Cai uses heat to stabilize the shape of the filter paper, and additionally may use polymeric fibers to further stabilize the shape of the filter paper material, it is construed that Cai’s paper filter is a “thermoformable filter material”. Bianchi is provided as evidentiary reference that filter paper materials are known as thermoformable material, since Bianchi uses heat transfer to plastically deform (paragraph 44), thus thermoforming the paper filter material (paragraph 100). In any case, Bianchi is also relied on to further modify the filter material of Cai to provide a thermoformable filter material, especially since Cai is also directed to heating the filter material to stabilize its shape. Therefore, since both Bianchi and Cai are directed to filters for single-use beverage capsules, it would have been obvious to one of ordinary skill in the art to use known filter materials that provides sufficient plastic deformability to further stabilize its shape. 
Cai is silent the head of the die including a connecting die wall dividing the two die chambers from each other, to obtain a thermoformed body having two adjacent filter chambers with a respective filter bottom and filter lateral wall, a connecting filter wall dividing the two filter chambers, and an upper flat edge comprising two adjacent annular surfaces; dosing a second infusion product in a second chamber of the at least two chambers;  and preparing a flat piece of non-thermoformable filter material with transparency characteristics that allow an observer to look through the flat piece of non-thermoformable filter material. 
Brattoli is relied on to teach similar method of forming containers using a die (lower mold 8) and punch (upper mold 5), and wherein the die has a cavity and is equipped with a rib extending from the bottom towards the upper edge in such a way to define at least two chambers (see Fig. 4). Waline is relied on to teach similar beverage infusion containers made of filter materials (sheet B and C) that has been thermoformed into an infusion packet having two adjacent cavities with a connecting filter wall therebetween (see 5’ of Fig. 5, and Col. 2, Ln. 19-45). Therefore, since Cai and Brattoli are both directed to a die and mould press to thermoform materials into enclosable food packages, and Waline provides a showing of similar filter containers having a connecting filter wall made through similar thermoforming processes, it would have been obvious to one of ordinary skill in the art to modify the die of Cai to have a 
As to the limitations regarding the non-thermoformable filter material with transparency characteristics, Kellner is relied on to teach providing a non-thermoformable transparent filter material for tea bags or coffee pads to allow consumers to visually inspect the quality of the contents (see paragraph 46). Therefore, since both Kellner and Cai are directed to infusion pods using filter paper, it would have been obvious to one of ordinary skill in the art to modify the filter material to have transparent characteristics to allow consumer to visually inspect the contents. 
Regarding Claim 16, Brattoli further teaches providing that the at least one rib extends towards the upper flat edge to form at least one further inner wall to interrupt a continuity of the bottom (see Fig. 2). This is also further taught by Dalton (see Fig. 9). 
Regarding Claim 17, Dalton further teach providing that the at least one rib has an upper end and has an extension, calculated starting from the bottom, such that the upper end comes into contact with the flat piece of non- thermoformable filter material (see Fig. 9 where the at least one rib is flushed with the upper flat edge of the thermoplastic container).
Regarding Claim 18, Dalton further teach providing that the upper flat edge has a circular shape (Fig. 9) and the at least one rib is configured to obtain a diametric separation diameter of the thermoformed body to provide that the first and second chambers have a same volume through formation of a twin lobed bottom (1.0:1.0 ratio, see paragraph 84).
Regarding Claim 19, Dalton further teach providing that the upper end of the at least one rib has a rectilinear extension to define two separate further inner walls, mutually parallel, starting from the bottom and projecting towards the upper flat edge (see Fig. 9 where the rib is rectilinear at the top surface and is formed by parallel inner walls as apparent by the void area underneath the rib). 
Regarding 21
Regarding Claim 25, since the combination relies on Cai and/or Bianchi directed to a thermoformed body made of thermoformable filter material, and is further modified by Dalton and Brattoli to provide a thermoformed partition wall through a modified stamping/moulding apparatus, it is construed that the combination teaches deforming the thermoformed body as a whole, including the at least one wall, from the filtering material with filtering properties, especially since the combination does not modify the thermoformable filter material of Cai and/or Bianchi. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 12, further in view of Heinrich et al. (US 7,905,985) and Trombetta et al. (US 2014/0141128). 

Regarding Claim 13-15, the combination is silent to wherein the step of preparing a flat piece of non-thermoformable filter material comprises providing a flat piece of non- thermoformable filter material with air permeability greater than 1000 cm3/cm2/s, or between 1000 and 10000 cm3/cm2/s (Claim 14), or between 3000 and 7000 cm3/cm2/s (claim 15). However, Heinrich generically recognizes that “high air permeability coupled with good particle retention is the ultimate objective for any good filter material” (see Col. 2, Ln. 8-13). This indicates that higher air permeability tends to be desired and is routinely determined based on the size of the contents within the infusion bag. That is, an infusion bag having large tea leave particles would be capable of increasing its air permeability to improves its infusion rate while still retaining the contents within the bag. Trombetta is further relied on to show that filter materials for beverage infusion are known to have an air permeability of at least 1800 L/m2 (180.0 cm3/cm3/s, which encompasses values overlapping with the claimed range of Claims 13, 14 and 15, see paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimal air permeability to improve the infusion rate of the infusion bag based on the particle size of the infusion material. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 18, further in view of Hanson et al. (US 2009/0206090). 
Regarding Claim 20, the combination is silent to further providing that the upper end of the at least one rib has an undulating extension to define two separate walls with an undulating extension and parallel with each other, starting from the bottom and projecting towards the upper flat edge. 
Hanson is discloses similar food containers made from thermoforming (see paragraph 37) having a rib which forms two compartments (divider 30). Hanson further discloses that the divider may have a general “s” configuration which is construed to be “undulating” (see Fig. 1A). Hanson also interchangeably suggest a straight rib as well (paragraph 36). 
Therefore, since Cai discloses a straight rib, and Hanson discloses similar containers having both straight and undulating ribs to serve a similar purpose, it would have been obvious to one of ordinary skill in the art to use an undulating configuration based on design choice. 

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 12, further in view of Talon (US 2015/0246768). 
Regarding Claims 22-24, the combination is silent to wherein the upper flat edge has a circular shape and the at least one rib is configured with an annular extension inside the perimeter of the upper flat edge to obtain a circular separation of the inner volume of the thermoformed body and to provide the first and second chambers with different volumes; wherein the at least one rib is ring-shaped and concentric relative to the upper flat edge to define the first and second chambers with an annular extension, with one of the first and second chambers positioned inside and concentric with the other of the first and second chambers. 
Since the combination is directed to multi-chambered containers which readily suggest multiple components (see Dalton), Talon is relied on to show another configuration to store multiple components within infusion containers. Talon is directed to similar capsule containers containing ingredients for brewed beverages (see Abstract and paragraph 2) wherein a rib extends from the bottom wall towards the upper end (see partition 306, Fig. 3) in an annular extension within the perimeter of an upper flat edge (i.e. the outer edge of Fig. 2), to obtain a circular separation of the inner volume and to provide a first and second chambers with different volumes, wherein one chamber is concentric with the other chamber (see Figs. 2 and 3. The configuration suggested by Talon is advantageous because “such an arrangement 
Therefore, since Talon is also directed to a multi-component food capsule, it would have been obvious to one of ordinary skill in the art to arrange the chambers in a concentric manner to avoid the need to determine the angular orientation when placed in a beverage preparation machine. 

Response to Arguments
Applicant’s remarks filed 12 April 2021 has been fully considered but is found not persuasive over the prior art. 
Applicant argues that Cai and Bianchi do not disclose a filter bag comprising two chambers with a separating rib with filter surfaces and a single transparent sheet to cover the two chambers. Applicant further argues that Cai and Bianchi do not disclose the features of A and B and in particular, features B1 to B3. Applicant also argues that Dalton do not disclose a filter bag consisting of two chambers and do not disclose filter walls, and further emphasizes that Dalton is directed to an extraction product (pages 9-10 of the remarks). 
However, the Arguments are found not persuasive, because the rejection primarily relies on Cai to disclose a thermoformable filter chamber having a bottom, and lateral wall, in view of Brattoli to modify similar die moulding processes to have a dividing wall therein to produce two adjacent chambers. Waline is further relied on to provide a showing that capsules similarly used to produce coffee beverages have multiple chambers separated by connecting filter walls through a heat sealing process. As to applicant’s argument regarding Dalton being directed to an extraction product rather than an infusion product, the argument is not persuasive because Cai is also directed to similar processes to extracting beverages (paragraph 4). It is further noted that the claimed invention is directed to a method of making an infusible product but has no distinction on how it is used in the brewing process. 
Applicant notes that Brattoli is directed to a non-filtering tray and cover, however, Brattoli is only relied on to modify the die apparatus for moulding thermoformable material, and not relied on to modify the filter material of Cai. In this case, Cai already discloses thermoformable filter materials as the top and bottom of the filter chamber. 
In response to applicant’s argument regarding Kellner not using a transparent sheet to cover two adjacent filter chambers, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, since the combination also includes Brattoli to teach a connecting filter wall, and both Cai and Kellner are directed to filter material, the modification taught by Kellner would have also resulted in a single sheet covering two chambers. 
In view of the new grounds of rejection and the reasons above, it is maintained that the prior art in combination, discloses all the limitations of A and B. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792